UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7770


KENNETH BOND,

                    Plaintiff - Appellant,

             v.

LT. CLARK, Lt. grcc; O’DONNELL, c/o grcc; C/O MILLS, c/o grcc,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:16-cv-00138-TSE-MSN)


Submitted: May 30, 2017                                           Decided: June 6, 2017


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Bond, Appellant Pro Se. Margaret Hoehl O’Shea, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kenneth Bond appeals the district court’s orders granting summary judgment on

his complaint under 42 U.S.C. § 1983 (2012), dismissing his complaint, and denying his

request for reconsideration. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Bond v. Clark, No.

1:16-cv-00138-TSE-MSN (E.D. Va. filed Nov. 10, 2016 & entered Nov. 11, 2016; Dec.

14, 2016). We deny Bond’s motion to appoint counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2